November 17, 2011




                                   JUDGMENT

                      The Fourteenth Court of Appeals

                        JASMINE MARIE TORRES, Appellant

NO. 14-11-0511-CR                       V.
NO. 14-11-0512-CR

                             THE STATE OF TEXAS, Appellee
                              ____________________

      These causes were heard on the records of the court below. Having considered the
records, this Court holds that there was no error in the judgments. The Court orders the
judgments AFFIRMED, and that this decision be certified below for observance.